Citation Nr: 1602304	
Decision Date: 01/20/16    Archive Date: 01/27/16

DOCKET NO.  12-10 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUES

1.  Entitlement to an extension of the temporary total rating beyond November 30, 2010, for disability due to right knee surgery or other treatment necessitating convalescence.

2.  Whether the rating reduction from 20 percent to zero percent, effective August 1, 2011, for right knee chondromalacia patella with instability was proper.

3.  Entitlement to a rating in excess of 10 percent for right knee chondromalacia patella with limited motion and osteoarthritis.

4.  Entitlement to a rating in excess of 20 percent for right knee chondromalacia patella with instability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Appellant and his spouse


ATTORNEY FOR THE BOARD

R. Connally, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had service from January 1996 to September 1997 and from October 2000 until April 2001.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from decisions of the Regional Office (RO) in Boise, Idaho.  In February 2011, the RO denied a temporary total disability due to right knee surgery or other treatment necessitating convalescence.  In May 2011, the RO reduced the Veteran's 20 percent rating for right knee chondromalacia patella with instability to zero percent, effective August 1, 2011.  In October 2011, the RO continued the 10 percent rating for right knee chondromalacia patella with limited motion and osteoarthritis, and the reduction to zero percent for right knee chondromalacia patella with instability.  

The Veteran timely submitted a notice of disagreement (NOD) for each rating decision previously mentioned.  The RO issued a statement of the case for each NOD and received timely substantive appeals from the Veteran.  The Board notes that since these prior rating decisions were issued, the Veteran's claims folder was transferred to the jurisdiction of the RO in Cheyenne, Wyoming.

The Board previously considered this appeal in October 2014, and remanded these issues for a Board hearing that was previously requested by the Veteran in his April 2012 substantive appeal.  In November 2015, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge (VLJ); a transcript of the hearing is associated with the claims file.  Thereafter, the case returned to the Board for further appellate review.


FINDINGS OF FACT

1.  Until December 31, 2010, the Veteran used a wheelchair and crutches due to right knee surgery or other treatment necessitating convalescence

2.  In a May 2011 rating decision, the RO reduced the disability rating for right knee chondromalacia patella with instability from 20 percent to zero percent, effective August 1, 2011. 
 
3.  At the time of the reduction, the 20 percent disability rating for right knee chondromalacia patella with instability had been in effect for less than five years.

4.  The evidence used to reduce the rating for right knee chondromalacia patella with instability from 20 percent to zero percent did not show improvement that actually reflected an enhancement in the Veteran's ability to function under the ordinary conditions of life and work.

5.  Prior to July 1, 2013, the Veteran's right knee chondromalacia patella with osteoarthritis was manifested by objective symptoms of pain, with flexion to 90 degrees, extension to zero degrees, and no ankylosis.

6.  Since July 1, 2013, the right knee is manifested by severe recurrent subluxation or dislocation and slight medial-lateral instability.

7.   Since July 1, 2013, the Veteran's objective right knee symptoms have been manifested by frequent episodes of right knee joint "locking," pain, and effusion.



CONCLUSIONS OF LAW

1.  The criteria for a one month extension of the temporary total rating up until December 31, 2010, for right knee surgery or other treatment necessitating convalescence have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.30 (2015).

2.  The reduction of a 20 percent rating to zero percent for the Veteran's right knee chondromalacia patella with instability was improper.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 3.105, 3.344, 4.1, 4.2, 4.7, 4.10, 4.71a, Diagnostic Code (DC) 5257.  

3.  The criteria for a rating in excess of 10 percent for right knee chondromalacia patella with limited motion and osteoarthritis prior to July 1, 2013, have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, DC 5010-5260.

4.  The criteria for a rating in excess of 20 percent for the period on appeal until July 1, 2013, for right knee chondromalacia patella with instability have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, DC 5257.

5.  The criteria for a 30 percent rating for severe recurrent subluxation or dislocation of the right knee since July 1, 2013, have been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, DC 5257.

6.  The criteria for a separate 20 percent rating for frequent episodes of right knee joint "locking," pain, and effusion since July 1, 2013, have been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, DC 5258.





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As an initial matter, the Board acknowledges the Veteran's service to his country and is sympathetic to his medical conditions; however, the Board must apply the law as it exists.  See Owings v. Brown, 8 Vet. App. 17, 23 (1995) (providing that the Board must apply the law as it exists and is not permitted to award benefits based on sympathy for a particular appellant).

The Board has reviewed all the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the current appeal.

Ratings, In General

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate Diagnostic Codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. § 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

Where, as here, an increase in the level of a disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Additionally, the evaluation of the same disability under several Diagnostic Codes, known as pyramiding, must be avoided.  Separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

When evaluation of a musculoskeletal disability is based on limitation of motion, VA regulations provide, and the Court has emphasized, that evaluation must include consideration of impairment of function due to such factors as pain on motion, weakened movement, excess fatigability, diminished endurance, or incoordination.  38 C.F.R. §§ 4.40, 4.45, 4.59; see DeLuca v. Brown, 8 Vet. App. 202 (1995).  Determination of impairment due to such factors is to be expressed, if feasible, terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, or incoordination.  See DeLuca, supra.  

Additionally, painful motion is an important factor of disability; and joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  Although pain may cause a functional loss, pain itself does not constitute functional loss.  Pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

Right Knee Evidence

On VA examination in January 2011, the Veteran endorsed improved right knee symptoms since his most recent knee surgery in October 2010.  He said that his knee "used to catch all the time and the pain was severe when it would catch and it is not catching anymore."  He denied any current falls as a result of his right knee disabilities.  He described patellar dislocations that used to occur "every day" prior to the recent surgery.  He denied actual flare-ups, but described his daily knee pain as 3 out of 10 (with 10 being severe pain).  He had no "giving way or locking."  He said that he missed some days from work due to the recent knee surgery, but did not miss any more time as a result of his right knee disabilities.  Physical examination revealed a normal gait and posture.  Range of motion testing showed flexion to 120 degrees, extension to zero degrees, all with no pain.  There was mild crepitus and no deformities.  The right knee joint was stable and there was no effusion.  Reflexes were normal and symmetrical.  Varus, valgus, anterior, and posterior drawer and McMurray tests were all normal.  The examiner also noted that the Veteran was able to do house and yard work, but had to rest halfway through mowing his lawn or shoveling snow.  There were no other specific limitations on the Veteran's activities of daily living that were noted by the examiner.  

The Veteran received another VA examination in August 2011.  He told the examiner that "his kneecap will pop out every time he stands and for the first few steps, and he has to kick his leg out to pop it back in."  He also said "he can actually fall 3 times a week, but he catches himself most times."  He reported that he "started having subluxations again since November of 2010."  The examiner noted that the Veteran walked "with a slightly antalgic gait, favoring the right."  The Veteran endorsed daily flare-ups with severe aching pain throughout the day.  He said that the flare-ups were essentially induced by any activities of daily living.  He was able to heel and toe-walk, but that caused a fairly severe limp.  He did not use or need an assistive device.  Range of motion testing revealed flexion to 100 degrees with pain at 80 degrees and extension to 0 degrees with pain at 10 degrees.  Varus, valgus, anterior, posterior drawer, and McMurray's tests were all normal.  The joint was stable.  There was no effusion or deformity.  He did have crepitus.  There was no change in active or passive range of motion during repeat motion testing or additional losses of ranges of motion, or loss of function due to pain, weakness, impaired endurance, fatigue, incoordination or flare-ups or loss of function.  The examiner diagnosed both right knee chondromalacia with limited motion and osteoarthritis, and right knee chondromalacia with instability.

The Veteran received another VA examination in July 2013.  At this time, he endorsed flare-up symptoms of pain, stiffness, and locking that occurs three to five times daily and lasts for approximately five minutes each period.  Range of motion testing revealed right knee flexion to 100 degrees with pain at 90 degrees and extension to 5 degrees with pain at zero degrees.  Additional limitation of range of motion and functional loss of the right knee included less movement than normal, weakened movement, excess fatigability, pain on movement, swelling, instability of station, disturbance of locomotion, and interference with sitting, standing and weight-bearing.  There was no ankylosis found by the examiner.  Muscle strength testing revealed right knee flexion and extension with active movement against some resistance.  Joint stability testing showed normal results, except for slight medial-lateral instability in the right knee.  There was also noted to be a history of severe recurrent patellar subluxation or dislocation.  The examiner also noted frequent episodes of joint "locking", pain, and effusion.  The Veteran had residual symptoms of catching, popping, locking, and swelling since his 2010 meniscectomy.  The Board notes that the residual nerve damage noted on this examination has since become service-connected.  The Veteran was noted to regularly use a brace or cane as an assistive device.  His right knee disabilities were noted to impact his ability to work as a teacher and sports coach because he cannot kneel on his right knee, he cannot walk more than a half-mile before swelling occurs, and he cannot stand for more than 10 minutes at a time.

In November 2015, the Veteran testified at a Board hearing before the undersigned.  He endorsed current right knee instability, pain, and popping.  The Board has considered the Veteran's statements of record that a higher disability rating is warranted for his right knee disabilities.  The Veteran is competent to report symptomatology relating to these disabilities because they require only personal knowledge as it comes to him through his senses.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  He is not, however, competent to identify a specific level of disability and relating such to the appropriate DCs.  

Extension of Temporary Total Disability Rating

The Veteran underwent right knee surgery on October 13, 2010.  He was assigned a temporary total convalescent rating pursuant to 38 C.F.R. § 4.30, from November 1, 2010, until November 30, 2010.  A 10 percent rating for right knee chondromalacia patella with limited motion and osteoarthritis was resumed thereafter.  The Veteran now asserts that he is entitled to an extension of the temporary total rating for a period of convalescence past November 30, 2010, due to the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited) after that date. 

A temporary total rating (100 percent) for convalescence will be assigned from the date of hospital admission or outpatient treatment and continue for 1, 2, or 3 months from the first day of the month following hospital discharge when treatment of a service connected disability results in: (1) surgery necessitating at least one month of convalescence; (2) surgery with severe postoperative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited); or (3) immobilization by cast, without surgery, of one major joint or more.  38 C.F.R. § 4.30.  The maximum period for which a convalescence rating may be granted is one year from the date of surgery.  38 C.F.R. § 4.30(b)(2).

On VA examination in January 2011, the examiner noted that the Veteran reported improved symptoms since his surgery.  He said that his knee "is not catching anymore."  He described current daily pain, but denied actual flare-ups, giving way, or locking of the knee.  The Veteran's gait and posture were reported to be normal, and he did not need or use assistive devices.  The examiner noted, "With all of the gait testing he described pain in his knee and his hip and he does appear a bit uncomfortable but his gait is actually basically normal."  There were no additional losses regarding ranges of motion or loss of function of the knee, due to pain, weakness, impaired endurance, fatigue, incoordination or flare-ups or loss of function.

In this case, the Board finds that the evidence reasonably demonstrates a basis for a continued period of convalescence beyond November 30, 2010, the date at which the convalescence period currently ends, and extended until December 31, 2010.  A statement from the January 2011 VA examiner shows that the Veteran's symptoms were now improved since the October 2010 surgery.  Subsequent VA treatment records also show that the Veteran did not use an assistive device.  The Veteran was asked to submit additional medical records to support his contention of a longer convalescence period, but he has yet to provide this evidence.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (VA's duty to assist is not a one-way street).

As noted above, one of the purposes of a temporary total rating is to aid the veteran during the post-surgical recovery period when he or she may require continuous use of a wheelchair or crutches.  38 C.F.R. § 4.30(a)(2).  It is evident that the Veteran's October 2010 surgery resulted in postoperative residuals necessitating the use of a wheelchair and then crutches "for weeks after the surgery."  See March 2011 Notice of Disagreement.  As such, he was essentially in convalescence for at least a two-month period following his surgery.  

Additionally, the RO granted convalescence through the end of November 2010, but provided no specific rationale - such as an improvement in symptomatology, or an increased ability to use the disabled knee prior to January 2011 - that would, on its face, warrant ending the convalescence rating prior to December 31, 2010.  See March 2012 Rating Decision.

Based upon the evidence of record, the Veteran needed convalescence from right knee surgery through December 31, 2010.  38 C.F.R. § 4.30(b)(2).  An extension beyond this date is not warranted, as the evidence shows improved symptoms and no use of assistive devices since the beginning of January 2011.  Id.  

Therefore, resolving all reasonable doubt in the Veteran's favor, the Board finds that the Veteran is entitled to a one-month extension of temporary total convalescent rating through December 31, 2010.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Rating Reduction for Right Knee Instability

Prior to August 1, 2011, the RO assigned a 20 percent evaluation to the Veteran's service-connected right knee chondromalacia patella with instability.  In February 2011, the RO proposed to reduce the Veteran's rating to zero percent based on the results from a January 2011 VA examination.  The May 2011 rating decision officially reduced the rating to zero percent, and the Veteran timely appealed this decision.  

Where reduction in the evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction of current compensation payments, a rating action proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  38 C.F.R. § 3.105(e).  The beneficiary will be notified at his latest address of record of the contemplated action and furnished detailed reasons therefore, and will be given 60 days for the presentation of additional evidence to show that compensation should be continued at the present level.  Unless otherwise provided in paragraph (i) of this section, if additional evidence is not received within that period, final rating action will be taken and the award will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final rating action expires.  Id. 

On review, the Veteran was notified of the proposed reduction by letter dated February 16, 2011.  He was provided the opportunity to submit evidence and to request a hearing.  There is no indication that the Veteran was not appropriately notified and he does not argue otherwise. 

The RO based its reduction based on the Veteran's January 2011 VA examination that "showed no evidence of instability or subluxation of the knee."  In considering the propriety of a reduction, the Board must focus on the evidence available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered in the context of evaluating whether the disability had demonstrated actual improvement.  Dofflemyer v. Derwinski, 2 Vet. App. 277, 281-82 (1992).  

In a rating reduction case, not only must it be determined that an improvement in a disability has actually occurred, but also that the improvement actually reflects an improvement in the Veteran's ability to function under the ordinary conditions of life and work.  Brown v. Brown, 5 Vet. App. 413, 420-21 (1993); Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

The provisions of 38 C.F.R. §§ 4.1, 4.2, and 4.10 require that a reduction in rating be based upon review of the entire history of the Veteran's disability.  VA must then ascertain whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based on thorough examinations.  Faust v. West, 13 Vet. App. 342, 349 (2000).  VA is not limited, however, to medical indicators of improvement.  Rather, VA may rely on non-medical indicators of improvement to show that a Veteran is capable of more than marginal employment.  Id. at 355.

The examination reports on which the reduction are based must be adequate.  See Tucker v. Derwinski, 2 Vet. App. 201, 203 -04 (1992) (holding that the failure of the examiner in that case to review the claims file rendered the reduction decision void ab initio).  In addressing whether improvement is shown, the comparison point generally is the last examination on which the rating at issue was assigned or continued.  See Hohol v. Derwinski, 2 Vet. App. 169 (1992).

Specific requirements for reducing a rating are set forth in 38 C.F.R. § 3.344(a) and (b), which prescribe that only evidence of sustained material improvement under the ordinary conditions of life, as shown by full and complete examinations, can justify a reduction.  The requirements of § 3.344(a) and (b), however, only apply to ratings in effect for five years or more.  38 C.F.R. § 3.344(c).  The relevant period for this purpose is calculated from the effective date of the establishment of the former rating, to the effective date of the reduction.  See Brown v. Brown, 5 Vet. App. 413 (1993).  Here, since the 20 percent rating was in effect from February 1, 2008, and reduced to zero percent, effective August 1, 2011, the 20 percent rating had been in effect for less than the requisite five-year period of time as set forth in 38 C.F.R. § 3.344(c).  Therefore, the provisions of 38 C.F.R. § 3.344(a) and (b) are not applicable in this case. 

In order for a rating reduction to be sustained, it must be shown by a preponderance of the evidence that the reduction was warranted.  Sorakubo v. Principi, 16 Vet. App. 120, 123-24 (2002).  The burden of proof is on VA.  Brown, 5 Vet. App. at 421.

The Veteran's right knee chondromalacia patella with instability is rated under 38 C.F.R. § 4.71a, DC 5257 as impairment of the knee due to recurrent subluxation or lateral instability.  This Diagnostic Code provides for rating this disability at 30 percent if severe, 20 percent if moderate, and 10 percent if slight.  38 C.F.R. § 4.71a, DC 5257.  The terms "slight," "moderate," and "marked" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just," and all evidence must be evaluated in deciding rating claims.  38 C.F.R. § 4.6.

Having carefully considered the medical evidence of record, the Board concludes that the RO's reduction in rating from 20 to zero percent for right knee chondromalacia patella with instability was not objectively warranted.  The January 2011 examiner diagnosed chondromalacia patella of the right knee with instability, but did not state the severity of this instability.  The examiner also said, "No other precise, clear, specific diagnosis can be given based upon the data available and the examination findings today.  The diagnoses stated above are stated precisely and are justified on the basis of examination and history."  The same examiner confirmed this diagnosis again in August 2011.  

In sum, the Board finds that the reduction was improper and restoration of the 20 percent rating for this disability is warranted.  The evidence used to reduce the rating for this disability from 20 percent to zero percent did not show improvement that actually reflected an improvement in the Veteran's ability to function under the ordinary conditions of life and work.  Brown v. Brown, 5 Vet. App. at 420-21; Schafrath v. Derwinski, 1 Vet. App. at 594.  Furthermore, the post-reduction medical evidence that was considered in the context of evaluating whether the disability had demonstrated actual improvement shows that the Veteran continued to have instability and subluxation after his January 2011 VA examination.  Dofflemyer v. Derwinski, 2 Vet. App. 277, 281-82 (1992).  

Ratings for Other Right Knee Disabilities

The Veteran contends that his service-connected right knee disabilities have become more severe than currently assigned.  See October 7, 2010 claim for increased knee evaluations.  By way of history, the Veteran's service-connected right knee chondromalacia patella with limited motion and osteoarthritis disability (hereinafter "right knee arthritis") has received a 10 percent rating since October 31, 2005.  See 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5010-5260.  Hyphenated Diagnostic Codes are used when a rating under one Diagnostic Code requires use of an additional Diagnostic Code to identify the basis for the evaluation assigned.  See 38 C.F.R. § 4.27.  

The RO also assigned a temporary 100 percent rating from November 1, 2010, through November 30, 2010, which was extended to December 31, 2010, per the Board's decision issued herein.  As a result, the 10 percent rating for right knee arthritis will now resume as of January 1, 2011.  The Board's decision below will address the period on appeal where a total temporary rating was not issued for right knee arthritis.  The Veteran also received a separate 20 percent rating, effective February 1, 2008, for right knee chondromalacia patella with instability (hereinafter "right knee instability"), which was then staged to zero percent on August 1, 2011.  38 C.F.R. § 4.71a, DC 5257.  This rating has been restored, as explained above, and will be further evaluated to determine if an increased rating is warranted for the period on appeal.

Generally, the evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  In a precedent opinion, however, the VA General Counsel indicated that separate ratings for arthritis and instability may be assigned when a knee has both.  See VAOPGCPREC 23-1997 (1997).  

Arthritis is rated based on limitation of motion of the affected joint under the appropriate Diagnostic Code for that joint.  If the limitation of motion is noncompensable, a 10 percent rating is assigned for each major joint.  38 C.F.R. § 4.71a, DC 5003.  Normal range of motion of the knee is from 0 degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II.  Limitation of flexion of the knee is rated at 30 percent if limited to 15 degrees, 20 percent if limited to 30 degrees, 10 percent if limited to 45 degrees, and 0 percent if limited to 60 degrees.  38 C.F.R. § 4.71a, DC 5260.

The rating schedule provides for rating recurrent subluxation or lateral instability of a knee at 30 percent if severe, 20 percent if moderate, and 10 percent if slight.  38 C.F.R. § 4.71a, DC 5257.  The terms "slight," "moderate," and "marked" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just," and all evidence must be evaluated in deciding rating claims.  38 C.F.R. § 4.6.

After a full review of the record, and as discussed below, the Board concludes that a rating in excess of 10 percent for right knee arthritis prior to July 1, 2013, is not warranted.  Furthermore, a rating in excess of 20 percent for right knee instability prior to July 1, 2013, is not warranted; however, a 30 percent rating for severe recurrent subluxation of the right knee is warranted for the period thereafter.  Lastly, a separate 20 percent rating for right knee dislocation of the semilunar cartilage with frequent episodes of joint "locking," pain, and effusion, is warranted, effective July 1, 2013.

A rating of 20 percent or more under Diagnostic Code 5010, which in turn would be rated under Diagnostic Codes 5260 and 5261 for limitation of motion, requires flexion limited to 30 degrees or less or extension limited to 15 degrees or more.  

For the entire increased rating period, the limitation of motion of the right knee did not more nearly approximate extension limited to 15 degrees or more, or flexion limited to 30 degrees or less, as needed for at least a 20 percent rating, even with consideration of the additional limitation due to pain, crepitus, and effusion.  The evidence also does not show compensable limitation of motion of extension (10 degrees) and limitation of motion of flexion (45 degrees) to warrant separate compensable ratings for both limitation of extension and limitation of flexion for the right knee.  See VAOPGCPREC 09-04 (separate ratings may be awarded for compensable limitation of flexion and limitation of extension of the same knee joint).  Rather, the evidence of record shows that the Veteran, at worst, had right knee flexion to 100 degrees with objective evidence of painful motion at 90 degrees and extension to 0 degrees at the August 2013 examination.  These findings do not approximate limitation to 30 degrees of flexion or 15 degrees of extension as needed for a higher (20 percent) rating.  See VAOPGCPREC 9-98 (interpreting that painful motion is considered limited motion at the point that the pain actually sets in).  Therefore, a higher disability rating in excess of 10 percent is not warranted under Diagnostic Codes 5260 or 5261 for limitation of flexion and extension of the right knee.  38 C.F.R. § 4.71a.   

The Board has considered whether higher disability ratings for the right knee are warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  See also DeLuca.  Here, there is no question that the Veteran's right knee arthritis has caused pain, which has restricted overall motion.  The Veteran has consistently - in statements to the Board and statements made for the purpose of treatment - reported chronic right knee pain and difficulty with prolonged walking and standing; however, as noted above, even taking into account additional functional limitation due to pain, the VA examination reports and other evidence for the entire rating period that do not more nearly approximate the 20 percent criteria.  At the July 2013 VA examination, the examiner stated that the Veteran's additional right knee limitations impact his ability to work as a teacher and sports coach because he cannot kneel on his right knee, he cannot walk more than a half-mile before swelling occurs, and he cannot stand for more than 10 minutes at a time.  Based on the above, however, the degree of functional impairment does not warrant a higher evaluation based on limitation of motion for right knee arthritis as the Veteran is already in receipt of the minimum compensable rating for this disability.  

The Board also finds that, since July 1, 2013, there are higher and separate ratings warranted by two other Diagnostic Codes pertaining to the knee.  However, as an initial matter, the Veteran may not be assigned separate ratings under both Diagnostic Code 5003 and Diagnostic Code 5258.  The Veteran's knee disability has been manifested by joint "locking," painful motion, effusion, and osteoarthritis, [other symptoms as appropriate].  Both diagnostic codes overlap in ratings based on pain and locking as forms of limitation of motion; therefore, assigning separate ratings under both Diagnostic Code 5003 and Diagnostic Code 5258 would violate the rule against pyramiding.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 261 (1994) (the critical element is that none of the symptomatology for any condition is duplicative of or overlapping with the symptomatology of the other condition); see also Arthur J. Helfet, Clinical Features of Injuries to the Semilunar Cartilages, in Disorders of the Knee 110 (Arthur J. Helfet ed., 2d ed. 1982) (removal of the semilunar cartilage may resolve restriction of movement caused by tears and displacements of the menisci).  

As noted above, the Veteran is currently in receipt of a 10 percent rating (the highest available rating in this case) under Diagnostic Code 5010 for osteoarthritis with painful motion; however, Diagnostic Code 5258 allows for a higher (single and maximum) 20 percent disability rating for dislocation of semilunar cartilage with frequent episodes of joint "locking," pain, and effusion.  The assignment of a particular Diagnostic Code is "completely dependent on the facts of a particular case" and the Board can choose which Diagnostic Code to apply so long as it is supported by reasons and bases as well as the evidence.  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  

One Diagnostic Code may be more appropriate than another based on such factors as the individual's relevant medical history, diagnosis, and demonstrated symptomatology.  Any change in Diagnostic Code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  It is permissible to switch Diagnostic Codes to reflect more accurately a claimant's current symptoms.  See also Read v. Shinseki, 651 F. 3d 1296, 1302 (Fed. Cir. 2011) (holding that service connection for a disability is not severed when the Diagnostic Code associated with it is changed to determine more accurately the benefit to which a veteran may be entitled).  The Veteran's knee disability has been manifested by dislocation of the semilunar cartilage (meniscus), and by symptoms of joint pain, effusion, and locking, which meet the criteria for a 20 percent rating under DC 5258.  As such, the Board finds that a 20 percent rating under DC 5258 is warranted as use of DC 5258 is more potentially and actually favorable.  

Moreover, in any case involving knee pain or locking, separate ratings may not be assigned under Diagnostic Codes 5010 and 5258 because to do so would constitute pyramiding; therefore, because the Board is granting a higher rating of 20 percent under Diagnostic Code 5258, the 10 percent rating under Diagnostic Code 5003 will be discontinued.  Moreover, this change in Diagnostic Code does not amount to a reduction, as the rating of the Veteran's knee disability increases from 10 percent to 20 percent, effective July 1, 2013, as a result of this decision.

Ankylosis is "[s]tiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint."  Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) (quoting from Stedman's Medical Dictionary 87 (25th ed. 1990)).  As there is no lay or medical evidence of ankylosis, the Board finds that DC 5256 does not apply.  There is no evidence that the Veteran underwent a total knee replacement of the right knee joint; therefore, DC 5055 is inapplicable.  38 C.F.R. § 4.71a.  

A separate 30 percent disability rating under DC 5257 for recurrent subluxation or lateral instability of the right knee is warranted based on the VA examination conducted on July 1, 2013.  At the July 2013 VA examination, the Veteran was found to have slight medial-lateral instability in the right knee.  However, there was also noted to be a current history of severe recurrent patellar subluxation.  Accordingly, the Board finds that the weight of the evidence demonstrates that the Veteran's right knee has been manifested by severe recurrent patellar subluxation or dislocation as needed for a higher rating of 30 percent under Diagnostic Code 5257, effective July 1, 2013.  Id.

DC 5262 does not apply, as there is no evidence of impairment of the tibia or fibula of the right knee.  DC 5263 assigns a single 10 percent disability rating for genu recurvatum that is acquired, traumatic, and with weakness and insecurity in weight-bearing objectively demonstrated.  As the evidence of record does not reflect that the Veteran has genu recurvatum of either knee, DC 5263 does not apply.  Id.     

Based on the foregoing, the Veteran's right knee arthritis has been no more than 10 percent disabling for the period on appeal and is discontinued, effective July 1, 2013, and replaced by a higher and separate rating of 20 percent under DC 5258.  A higher rating of 30 percent under DC 5257 is also warranted, effective July 1, 2013.  All evidence has been considered and there is no doubt to be resolved.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

TDIU and Extraschedular Consideration

The Court has indicated that in claims for increased ratings the Board must consider whether the record raises the issue of unemployability.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The evidence does not indicate that the Veteran's right knee disabilities made him unable to secure or follow any substantially gainful occupation; therefore, the record does not raise the issue of unemployability.

The Board has also considered whether referral for an extraschedular rating is warranted for the service-connected bilateral knee disability.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Id. at 115.

Here, the schedular rating criteria used to rate the Veteran's service-connected right knee disabilities above, reasonably describe and assess the Veteran's disability levels and symptomatology.  The criteria rate the disabilities on the basis of instability, limitation of flexion and arthritis; thus, the demonstrated manifestations specifically associated with his service-connected right knee disabilities - namely arthritic pain - are contemplated by the provisions of the rating schedule.  As the Veteran's disability picture for the entire appeal period is contemplated by the rating schedule, the assigned schedular evaluations are adequate.  Additionally, he has not alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  For these reasons, the Board finds that the schedular rating criteria is adequate to rate the Veteran's right knee disabilities, and referral for consideration of an extra-schedular evaluation is not warranted.

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  For an increased-compensation claim, the US Court of Appeals of Veterans Claims (the Court) has held that § 5103(a) required, at a minimum, that VA notify the claimant that, to substantiate a claim, the medical or lay evidence must show a worsening or increase in severity of the disability.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (2009).  Such notice was provided in the letter sent to the Veteran in October 2010.  Based on the foregoing, adequate notice was provided to the Veteran prior to the transfer and certification of this case to the Board and complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), and no further notice is needed under VCAA.

Next, VA has a duty to assist a veteran in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see Golz v. Shinseki, 590 F.3d 1317, 1320-21 (2010) (stating that the "duty to assist is not boundless in its scope" and "not all medical records . . . must be sought - only those that are relevant to the veteran's claim").  Here, service records have been obtained as have records of VA treatment.  Based on the foregoing, the Board finds that VA has met its duty to assist with regard to records development.

The Veteran was afforded VA examinations with respect to his claim in January 2011, August 2011, and July 2013.  During those examinations, the VA examiners conducted physical examinations of the Veteran with diagnostic testing, were provided the claims file for review, took down the Veteran's history, considered the lay evidence presented, laid factual foundations for the conclusions reached, and reached conclusions and offered opinions based on history and examinations that are consistent with the record.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met regarding the matters on appeal.  38 C.F.R. § 3.159(c)(4); Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of their opinion).

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in November 2015.  In Bryant v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) essentially requires that any Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above regulation.  23 Vet. App. 488 (2010).  These requirements consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Id.  During the hearing, the Veterans Law Judge sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  Accordingly, the Veteran is not shown to be prejudiced on this basis.  Moreover, the Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  The actions by the undersigned satisfy the obligations imposed by 38 C.F.R. § 3.103.

All necessary development has been accomplished; therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In addition to the evidence discussed above, the Veteran's statements in support of the claim are also of record.  The Board has carefully considered such statements, and concludes that no available outstanding evidence has been identified.  Additionally, the Board has reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  For these reasons, the Board finds that the duties to notify and assist the Veteran in the development of this claim have been met, so that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

As noted in the Introduction, the Board previously remanded this claim in October 2014.  The Board instructed the AOJ to schedule the Veteran for a Board hearing.  Since that time, the Veteran's Board hearing was held and the case returned to the Board thereafter.  As a result, the Board finds substantial compliance with its previous remand instructions, and has properly continued with the foregoing decision.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders).



ORDER

An extension to December 31, 2010, for the assignment of a temporary total disability due to right knee surgery or other treatment necessitating convalescence is granted.

The rating reduction from 20 percent to zero percent for right knee chondromalacia patella with instability, effective August 1, 2011, was improper and the previous 20 percent rating is restored.

A rating in excess of 10 percent for right knee chondromalacia patella with limited motion and osteoarthritis prior to July 1, 2013, is denied.

Since July 1, 2013, a rating of 20 percent for frequent episodes of right knee joint "locking," pain, and effusion, is granted.  

Since July 1, 2013, a rating of 30 percent for severe recurrent subluxation or dislocation and slight medial-lateral instability of the right knee is granted.



______________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


